DETAILED ACTION
Notice of Pre-AlA or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Office Action is in response to the Applicant's reply filed July 13, 2022 to the office action made on April 14, 2022.
	Priority
This application filed 02/10/2020, claims priority to a 371 of PCT/TR2018/050414  filed 08/06/2018.
Information Disclosure Statement
No new IDS filed.
Response to Arguments 
Applicants arguments with respect to 35 U.S.C. 112 (pre-AIA ), second paragraph of claim(s) 1 is persuasive in part due to amendments made to the claims.   The rejection is herewith withdrawn.
Applicants arguments with respect to 35 U.S.C. 103 as being unpatentable over Greve (WO2013097911A1 - IDS) in view of Gross et al. (US20050164979A1 - IDS) of claim(s) 1, 5-10, and 13 is not persuasive.   The rejection is herewith maintained.
Applicant argues “throughout the disclosure of Duggan, it only states the additional ingredient comprising a nasal decongestant may be menthol. Duggan does not further clarify whether the menthol is racemic menthol, D-menthol, or L-menthol. In light of this, Duggan by no means discloses “an amount of the L-menthol is from 0.002% to 0.2% by weight”. Thus, a PHOSITA is not suggested to use L-menthol as a decongestant effective compound in a nasal pharmaceutical composition. Even if the PHOSITA guesses L-menthol straight away, it will take undue experiments to cure the deficiencies.”
In response, the Examiner states while the primary reference does not teach the use of menthol, however, the secondary reference clearly specifies menthol and Hyaluronic acid are ingredients used as a nasal decongestant selected to clear and/or limit the further production of nasal mucus ([0040]).  The general teaching of menthol reads on the racemic menthol, D-menthol, or L-menthol.
Applicant further argues the pH of the formulations of the references differ, the use of each differs i.e. improve stability vs. treat dry mucous membranes, and therefore it would not be  obvious to combine. 
In response the Examiner states the primary reference teaches  a range from 5.0 to 6.2, while the secondary reference teaches the pH-value of the aqueous solution is as low as pH 6.  The Examiner states the argument that the pH ranges are different is not persuasive as the ranges overlap with each other.  Furthermore, while Applicant argues the primary reference relates only to stability, the Examiner points out the reference similar to the secondary reference discussed the importance of the nasal mucous membrane in protection and filtration.  Specifically, the reference teaches local or topical “application in the nose of a nasal decongestant, often cause dehydration of the nasal mucosa with repeated use, along with inflammatory irritation of the nasal mucosa - which often leads to an increased risk of infection, as the Nasal mucous membranes in the dry and inflamed state can no longer maintain their protective and filtering functions in full and therefore pathogens can freely enter the respiratory tract.”  The reference describes counteracting dehydration in the nasal mucosa. 
Applicants arguments with respect to 35 U.S.C. 103 as being unpatentable over Greve (WO2013097911A1) in view of Gross et al. (US20050164979A1 - IDS), and further in view of Duggan (US20070166238) of claim(s) 11 and 12 is not persuasive.   The rejection is herewith maintained.
Applicant argues  the target of Duggan’s composition is to stabilize the active ingredients in situ on the mucous membranes of nose for a sustained period of time (see paragraph [0010] of Duggan). Since the objectives of Greve, Gross and Duggan are different it would not be  obvious to combine the references. 
In response, the Examiner’s contention is, as stated in the rejection, the sole purpose of the Duggan reference is to show that menthol and Hyaluronic acid are ingredients used as a nasal decongestant selected to clear and/or limit the further production of nasal mucus ([0040]).  Based on the teachings,  the motivation to use menthol is because Duggan teaches menthol and Hyaluronic acid are ingredients used as a nasal decongestant selected to clear and/or limit the further production of nasal mucus. 
The rejections are modified as below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greve (WO2013097911A1 - IDS) in view of Gross et al. (US20050164979A1 - IDS).
	The claims are examined to the extent that they read on a nasal pharmaceutical composition comprising L-menthol as a decongestant effective compound, dexpanthenol and sodium hyaluronate, wherein a molecular weight of the sodium hyaluronate is 800kDa-1700 kDa and wherein an amount of the L-menthol is from 0.002% to 0.2% by weight, an amount of the
dexpanthenol is from 2% to 5% by weight, and an amount of the sodium hyaluronate is from
0.01% to 5% by weight. 
Greve teaches pharmaceutical composition with improved stability for topical, particularly nasal, preferably intranasal application. Various formulations are taught by Greve.  For example, Formulation 9 (per 10 g composition, for use with Adults): Xylometazoline hydrochloride 10.00, Dexpanthenol 500.00, Buffer system: Potassium dihydrogen phosphate 85.30, Sodium monohydrogen phosphate (dodecahydrate) 2.70, Preservatives/disinfectants: 4.00, Benzalkonium chloride (as a 50% solution), Hyaluronic acid (sodium salt) 50.00, Sodium chloride 90.00, Hydroxyectoine 50.00, and Purified water 9.208,00. Formulation 10 (per 10 g composition, for use with Children): Xylometazoline hydrochloride 5.00, Dexpanthenol 500.00, Buffer system:  Potassium dihydrogen phosphate 85.30,  Sodium monohydrogen phosphate (dodecahydrate) 2.70, Preservatives / disinfectants: 4.00 , Benzalkonium chloride (as a 50% solution),  Hyaluronic acid (sodium salt) 50.00,  Sodium chloride 90.00,  Hydroxyectoine 50.00 and purified water 9.213,00.   The claims state that the composition comprises the component a) (which is xylometazoline and / or oxymetazoline or their physiologically acceptable salts), based on the composition, in an amount of 0.001 to 2 wt .-%, in particular 0.005 to 1.5 wt .-%, preferably 0.01 to 1.2% by weight, preferably 0.02 to 1.0% by weight, particularly preferably 0.03 to 0.5% by weight.  The composition comprises component b) (which is dexpanthenol), relative to the composition, in an amount of 0.01 to 10% by weight, in particular 0.1 to 9% by weight, preferably 0 , 5 to 8 wt .-%, preferably 1 to 7 wt .-%, particularly preferably 2 to 6 wt .-%, most preferably 3 to 6 wt .-%, contains.  Finally, the component of hyaluronic acid or its physiologically acceptable salts, in particular in an amount of 0.0001 to 10 wt. -%, In particular 0.001 to 5 wt .-%, preferably 0.01 to 2 wt .-%, based on the composition.  The formulation types claimed include aqueous solutions, aqueous solubilizations, drops and sprays.
The reference does not teach the molecular weight of sodium hyaluronate is 300-4000 kDa, preferably 800-1700 kDa or menthol.
Gross et al. teaches the use of  panthenol and/or pantothenic acid and hyaluronic acid and/or hyaluronate for the treatment of ophthalmological and/or rhinological malfunctionextremely advantageously has a dual effect (Abstract). On the one hand hyaluronic acid or the salts thereof have a high water binding capacity which counteracts or counteract drying-out of the mucous membrane of the nose. On the other hand panthenol and/or pantothenic acid provide for faster healing of wounds when injuries have already occurred to the nasal mucous membrane ([0020]).  The hyaluronic acid and/or the hyaluronate has a molecular weight which is in a range of about 50,000 to about 10,000,000 Daltons, preferably about 250,000 to about 5,000,000 Daltons (or 250 to 5000kDa) (see claim 3).
Duggan is solely used to show that menthol and Hyaluronic acid are ingredients used as a nasal decongestant selected to clear and/or limit the further production of nasal mucus ([0040]). Further, natural oils and the like are especially preferred active ingredients. For example, the active ingredient may comprise a mixture of lubricating and/or moisturizing oils selected from the group comprising: Hyaluronic acid or sodium Hyaluronate ([0039]).

It would have been obvious to one of ordinary skill in the art at the time of filing to use sodium hyaluronate in a range of 250 to 5000kDa. The motivation comes from the teaching of Greve to use  sodium hyaluronic acid in the intranasal formulation and because  Gross et al. teaches hyaluronic acid and/or the hyaluronate having a molecular weight in a range of about 50,000 to about 10,000,000 Daltons, preferably about 250,000 to about 5,000,000 Daltons (or 250 to 5000kDa) used in the nose and specifically that hyaluronic acid or the salts thereof have a high water binding capacity which counteracts or counteract drying-out of the mucous membrane of the nose.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.
	It would have been obvious to one of ordinary skill in the art at the time of filing to use menthol in combination with the dexpanthenol and hyaluronic acid. The motivation to use menthol is because Duggan teaches menthol and Hyaluronic acid are ingredients used as a nasal decongestant selected to clear and/or limit the further production of nasal mucus.  Hence, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.

			Conclusion
No claims allowed.
All claims are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114  (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627